Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 14, 2020

The Court of Appeals hereby passes the following order:

A20E0044. JACKSON v. STATE.

      Upon consideration of Clarence Jackson’s emergency motion to extend the
time for him to file a discretionary application, the same is hereby GRANTED. On
March 14, 2020, the Chief Justice of the Supreme Court of Georgia declared a
statewide judicial emergency as a result of Coronavirus/COVID-19. The original
declaration provided, in relevant part, that it


       suspends, tolls, extends, and otherwise grants relief from any deadlines
      or other time schedules or filing requirements imposed by otherwise
      applicable statutes, rules, regulations, or court orders, whether in civil
      or criminal cases or administrative matters, including, but not limited to
      any: . . . (10) time within which to appeal or to seek the right to appeal
      any order, ruling, or other determination[.]


      This declaration has since been extended through June 12, 2020. Accordingly,
the deadline for Jackson to file his discretionary application is presently tolled and
his request for an extension of time is timely. Jackson’s request for an extension of
time in which to file an application for discretionary review is GRANTED, and he has
until 20 days from the expiration of the current judicial emergency, which is July 2,
2020, to file his application.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 05/14/2020
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.